                                                                                           1   PAUL L. GALE, Bar No. 065873
                                                                                               paul.gale@troutman.com
                                                                                           2   TROUTMAN SANDERS LLP
                                                                                               5 Park Plaza, Suite 1400
                                                                                           3   Irvine, CA 92614-2545
                                                                                               Telephone: 949.622.2700
                                                                                           4   Facsimile: 949.622.2739
                                                                                           5   JAMES B. MANLEY, JR., Admitted Pro Hac Vice
                                                                                               jim.manley@troutman.com
                                                                                           6   LINDSEY B. MANN, Admitted Pro Hac Vice
                                                                                               lindsey.mann@troutman.com
                                                                                           7   W. ALEX SMITH, Admitted Pro Hac Vice
                                                                                               alex.smith@troutman.com
                                                                                           8   TROUTMAN SANDERS LLP
                                                                                               600 Peachtree Street, NE, Suite 3000
                                                                                           9   Atlanta, GA 30308
                                                                                               Telephone: 404.885.3000
                                                                                          10
                                                                                               Attorneys for Defendant
                                                                                          11   SPEEDY CASH
T ROUTMAN S ANDERS LLP




                                                                                          12                           UNITED STATES DISTRICT COURT
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13                        SOUTHERN DISTRICT OF CALIFORNIA
                                                                                          14
                                                                                          15   CINDY DELISLE and ROBERT       Case No. 3:18-cv-02042-GPC-RBB
                                                                                               DOUGHERTY, Individually and On
                                                                                          16   Behalf of All Others Similarly Honorable Gonzalo P. Curiel
                                                                                               Situated,
                                                                                          17                                  DEFENDANT’S ANSWER TO FIRST
                                                                                                               Plaintiffs,    AMENDED CLASS ACTION
                                                                                          18                                  COMPLAINT
                                                                                                    v.
                                                                                          19
                                                                                               SPEEDY CASH,
                                                                                          20
                                                                                                                Defendant.
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28

                                                                                                DEFENDANT’S ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT   3:18-CV-02042-GPC-RBB
                                                                                           1          Defendant Speedy Cash hereby answers Plaintiffs’ First Amended Class
                                                                                           2   Action Complaint (the “First Amended Complaint”) as follows:
                                                                                           3          Speedy Cash responds to the individually numbered paragraphs alleged in the
                                                                                           4   First Amended Complaint as follows:
                                                                                           5          1.     In response to the allegations in Paragraph 1 of the First Amended
                                                                                           6   Complaint, Speedy Cash admits only that Plaintiffs purport to file a putative class
                                                                                           7   action against Speedy Cash and purport to request the relief set forth in Paragraph
                                                                                           8   1. Speedy Cash denies that Plaintiffs and members of the putative class seek public
                                                                                           9   injunctive relief or that they are entitled to any relief.
                                                                                          10          2.     Speedy Cash denies the allegations in the first sentence of Paragraph 2
                                                                                          11   of the First Amended Complaint. In response to the allegations in the second
T ROUTMAN S ANDERS LLP




                                                                                          12   sentence of Paragraph 2 of the First Amended Complaint, Speedy Cash admits only
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13   that Plaintiffs purport to request the relief set forth in Paragraph 2, but Speedy Cash
                                                                                          14   denies that Plaintiffs and members of the putative class seek public injunctive relief
                                                                                          15   or that they are entitled to any relief.
                                                                                          16          3.     Speedy Cash is without knowledge or information sufficient to form a
                                                                                          17   belief as to the truth of the allegations in Paragraph 3 of the First Amended
                                                                                          18   Complaint, and those allegations are therefore denied.
                                                                                          19          4.     Paragraph 4 of the First Amended Complaint contains no factual
                                                                                          20   allegations to which a response is required. To the extent a response is required,
                                                                                          21   Speedy Cash is without knowledge or information sufficient to form a belief as to
                                                                                          22   the truth of the allegations in Paragraph 4 of the First Amended Complaint, and
                                                                                          23   those allegations are therefore denied.
                                                                                          24          5.     In response to the allegations in Paragraph 5 of the First Amended
                                                                                          25   Complaint, Speedy Cash admits only that subject matter jurisdiction is currently
                                                                                          26   proper before this Court for the limited purpose of enforcing the parties’ arbitration
                                                                                          27   agreements and that Plaintiffs purports to bring a class action in which the alleged
                                                                                          28   amount in controversy exceeds the sum or value of $5,000,000, exclusive of interest
                                                                                                                                              -2-
                                                                                                 DEFENDANT’S ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT           3:18-CV-02042-GPC-RBB
                                                                                           1   and costs, in which there are at least 100 members of the putative class, and in
                                                                                           2   which members of the putative class are citizens of a State different from Speedy
                                                                                           3   Cash. Speedy Cash denies that any class should be certified in this action. Except
                                                                                           4   as specifically set forth herein, Speedy Cash denies the allegations in Paragraph 5
                                                                                           5   of the First Amended Complaint.
                                                                                           6           6.    In response to the allegations in Paragraph 6 of the First Amended
                                                                                           7   Complaint, Speedy Cash admits only that personal jurisdiction over Speedy Cash is
                                                                                           8   currently proper before this Court for the limited purpose of enforcing the parties’
                                                                                           9   arbitration agreements. The remaining allegations in Paragraph 6 of the First
                                                                                          10   Amended Complaint state legal conclusions to which no response is required. To
                                                                                          11   the extent a response is required, Speedy Cash denies the allegations in Paragraph 6
T ROUTMAN S ANDERS LLP




                                                                                          12   of the First Amended Complaint.
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13           7.    In response to the allegations in Paragraph 7 of the First Amended
                                                                                          14   Complaint, Speedy Cash admits only that venue is currently proper before this
                                                                                          15   Court for the limited purpose of enforcing the parties’ arbitration agreements and
                                                                                          16   that Speedy Cash conducts business in the Southern District of California. Except
                                                                                          17   as specifically set forth herein, Speedy Cash denies the allegations in Paragraph 7
                                                                                          18   of the First Amended Complaint.
                                                                                          19           8.    Speedy Cash is without knowledge or information sufficient to form a
                                                                                          20   belief as to the truth of the allegations in Paragraph 8 of the First Amended
                                                                                          21   Complaint, and those allegations are therefore denied.
                                                                                          22           9.    Speedy Cash admits the allegations in Paragraph 9 of the First
                                                                                          23   Amended Complaint based on the most recent information provided to Speedy
                                                                                          24   Cash.
                                                                                          25           10.   Speedy Cash admits the allegations in Paragraph 10 of the First
                                                                                          26   Amended Complaint based on the most recent information provided to Speedy
                                                                                          27   Cash.
                                                                                          28
                                                                                                                                             -3-
                                                                                                DEFENDANT’S ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT           3:18-CV-02042-GPC-RBB
                                                                                           1          11.    In response to the allegations in Paragraph 11 of the First Amended
                                                                                           2   Complaint, Speedy Cash admits the allegations in the first sentence. Speedy Cash
                                                                                           3   also admits that it operates 31 store locations in California. By way of further
                                                                                           4   response, Galt Ventures, LLC (“Galt Ventures”) is a Kansas Corporation with its
                                                                                           5   corporate headquarters located at 3527 N Ridge Road, Wichita, Kansas 67205, and
                                                                                           6   does business in California as Speedy Cash. Galt Ventures operates 6 store
                                                                                           7   locations in California.
                                                                                           8          12.    In response to the allegations in Paragraph 12 of the First Amended
                                                                                           9   Complaint, Speedy Cash admits that it is in the business of, among other things,
                                                                                          10   issuing loans to borrowers who reside in several states. Except as specifically set
                                                                                          11   forth herein, Speedy Cash denies the allegations of Paragraph 12 of the First
T ROUTMAN S ANDERS LLP




                                                                                          12   Amended Complaint.
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13          13.    Speedy Cash admits the allegations in Paragraph 13 of the First
                                                                                          14   Amended Complaint.
                                                                                          15          14.    In response to the allegations in Paragraph 14 of the First Amended
                                                                                          16   Complaint, Speedy Cash admits that it is in the business of, among other things,
                                                                                          17   issuing loans to borrowers who reside in California. Except as specifically set forth
                                                                                          18   herein, Speedy Cash denies the allegations of Paragraph 14 of the First Amended
                                                                                          19   Complaint.
                                                                                          20          15.    Speedy Cash denies the allegations in Paragraph 15 of the First
                                                                                          21   Amended Complaint.
                                                                                          22          16.    In response to the allegations in Paragraph 16 of the First Amended
                                                                                          23   Complaint, Speedy Cash admits that it advertises its financial services to consumers
                                                                                          24   in California via print media, internet advertisements, television, and radio. Except
                                                                                          25   as specifically set forth herein, Speedy Cash denies the allegations in Paragraph 16
                                                                                          26   of the First Amended Complaint.
                                                                                          27          17.    Speedy Cash denies the allegations in Paragraph 17 of the First
                                                                                          28   Amended Complaint.
                                                                                                                                              -4-
                                                                                                 DEFENDANT’S ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT          3:18-CV-02042-GPC-RBB
                                                                                           1         18.    Speedy Cash denies the allegations in Paragraph 18 of the First
                                                                                           2   Amended Complaint.
                                                                                           3         19.    In response to the allegations in Paragraph 19 of the First Amended
                                                                                           4   Complaint, Speedy Cash admits that it lends to consumers via 31 physical stores in
                                                                                           5   California. Galt Ventures does business in California as Speedy Cash and lends to
                                                                                           6   consumers via 6 physical store locations in California and through online loan
                                                                                           7   transactions in California. By way of further response, Speedy Cash states that its
                                                                                           8   methods of lending vary state to state.
                                                                                           9         20.    In response to the allegations in Paragraph 20 of the First Amended
                                                                                          10   Complaint, Speedy Cash admits that it advertises its financial services to consumers
                                                                                          11   in California and has used the phrase “Easy, Fast & Friendly Cash Loans” in its
T ROUTMAN S ANDERS LLP




                                                                                          12   advertising to California customers. Speedy Cash further admits that it provides
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13   access to financial services to California consumers via the internet, physical stores,
                                                                                          14   and the telephone.
                                                                                          15         21.    Speedy Cash denies the allegations in Paragraph 21 of the First
                                                                                          16   Amended Complaint.
                                                                                          17         22.    In response to the allegations in Paragraph 22 of the First Amended
                                                                                          18   Complaint, Speedy Cash admits that it entered into an Installment Loan Promissory
                                                                                          19   Note and Security Agreement with Ms. Delisle on or about July 14, 2018 (the
                                                                                          20   “Delisle Agreement”). The Delisle Agreement is a written document that speaks
                                                                                          21   for itself as to content and legal effect, and Speedy Cash denies any allegation that
                                                                                          22   is inconsistent with or contrary to the provisions of that document.
                                                                                          23         23.    In response to the allegations in Paragraph 23 of the First Amended
                                                                                          24   Complaint, Speedy Cash admits that it entered into an Installment Loan Promissory
                                                                                          25   Note with Mr. Dougherty on or about October 16, 2017 (the “Dougherty
                                                                                          26   Agreement”). The Dougherty Agreement is a written document that speaks for
                                                                                          27   itself as to content and legal effect, and Speedy Cash denies any allegation that is
                                                                                          28   inconsistent with or contrary to the provisions of that document.
                                                                                                                                             -5-
                                                                                                DEFENDANT’S ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT            3:18-CV-02042-GPC-RBB
                                                                                           1          24.    Speedy Cash denies the allegations in Paragraph 24 of the First
                                                                                           2   Amended Complaint.
                                                                                           3          25.    Speedy Cash denies the allegations in Paragraph 25 of the First
                                                                                           4   Amended Complaint.
                                                                                           5          26.    Speedy Cash denies the allegations in Paragraph 26 of the First
                                                                                           6   Amended Complaint.
                                                                                           7          27.    Speedy Cash denies the allegations in Paragraph 27 of the First
                                                                                           8   Amended Complaint.
                                                                                           9          28.    Speedy Cash is without knowledge or information sufficient to form a
                                                                                          10   belief as to the truth of the allegations in the first sentence of Paragraph 28 of the
                                                                                          11   First Amended Complaint, and those allegations are therefore denied. Speedy Cash
T ROUTMAN S ANDERS LLP




                                                                                          12   denies the allegations in the second sentence of Paragraph 28 of the First Amended
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13   Complaint.
                                                                                          14          29.    In response to the allegations in Paragraph 29 of the First Amended
                                                                                          15   Complaint, Speedy Cash admits that Ms. Delisle made a payment to Speedy Cash
                                                                                          16   on or about August 17, 2018 and that Mr. Dougherty has made multiple payments
                                                                                          17   to Speedy Cash. Except as specifically set forth herein, Speedy Cash denies the
                                                                                          18   allegations in Paragraph 29 of the First Amended Complaint.
                                                                                          19          30.    In response to the allegations in Paragraph 30 of the First Amended
                                                                                          20   Complaint, Speedy Cash incorporates its responses to Paragraphs 1 through 29 of
                                                                                          21   the First Amended Complaint as if fully set forth herein.
                                                                                          22          31.    Speedy Cash denies the allegations in Paragraph 31 of the First
                                                                                          23   Amended Complaint.
                                                                                          24          32.    Speedy Cash admits that Plaintiffs purport to sue on behalf of
                                                                                          25   themselves and a class for a class period of 48 months prior to the filing of the
                                                                                          26   Complaint, but denies that the class has been properly defined and that any class
                                                                                          27   should be certified. Except as specifically set forth herein, Speedy Cash denies the
                                                                                          28   allegations in Paragraph 32 of the First Amended Complaint.
                                                                                                                                              -6-
                                                                                                 DEFENDANT’S ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT            3:18-CV-02042-GPC-RBB
                                                                                           1          33.    In response to the allegations in Paragraph 33 of the First Amended
                                                                                           2   Complaint, Speedy Cash admits that Plaintiffs purport to represent a class, but
                                                                                           3   denies that Plaintiffs have properly defined the class that they seek to represent,
                                                                                           4   denies that any class should be certified in this action, and denies that Speedy Cash
                                                                                           5   has engaged in any wrongful practice. Except as specifically set forth herein,
                                                                                           6   Speedy Cash denies the allegations in Paragraph 33 of the First Amended
                                                                                           7   Complaint, including all of its subparts.
                                                                                           8          34.    Speedy Cash denies the allegations in Paragraph 34 of the First
                                                                                           9   Amended Complaint.
                                                                                          10          35.    Speedy Cash denies the allegations in Paragraph 35 of the First
                                                                                          11   Amended Complaint.
T ROUTMAN S ANDERS LLP




                                                                                          12          36.    In response to the allegations in Paragraph 36 of the First Amended
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13   Complaint, Speedy Cash incorporates its responses to Paragraphs 1 through 35 of
                                                                                          14   the First Amended Complaint as if fully set forth herein.
                                                                                          15          37.    Paragraph 37 of the First Amended Complaint cites California statutes
                                                                                          16   that speak for themselves and states legal conclusions to which no response is
                                                                                          17   required. To the extent that a response is required, Speedy Cash denies the
                                                                                          18   allegations in Paragraph 37 of the First Amended Complaint to the extent that they
                                                                                          19   are inconsistent with governing law.
                                                                                          20          38.    Paragraph 38 of the First Amended Complaint cites a California statute
                                                                                          21   that speaks for itself and states legal conclusions to which no response is required.
                                                                                          22   To the extent that a response is required, Speedy Cash denies the allegations in
                                                                                          23   Paragraph 38 of the First Amended Complaint to the extent that they are
                                                                                          24   inconsistent with governing law.
                                                                                          25          39.    Paragraph 39 of the First Amended Complaint cites a California statute
                                                                                          26   that speaks for itself and states legal conclusions to which no response is required.
                                                                                          27   To the extent that a response is required, Speedy Cash denies the allegations in
                                                                                          28
                                                                                                                                              -7-
                                                                                                 DEFENDANT’S ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT           3:18-CV-02042-GPC-RBB
                                                                                           1   Paragraph 39 of the First Amended Complaint to the extent that they are
                                                                                           2   inconsistent with governing law.
                                                                                           3         40.    Paragraph 40 of the First Amended Complaint contains no factual
                                                                                           4   allegations and states legal conclusions to which no response is required. To the
                                                                                           5   extent that a response is required, Speedy Cash denies the allegations in Paragraph
                                                                                           6   40 of the First Amended Complaint to the extent that they are inconsistent with
                                                                                           7   governing law.
                                                                                           8         41.    Speedy Cash denies the allegations in Paragraph 41 of the First
                                                                                           9   Amended Complaint.
                                                                                          10         42.    Speedy Cash denies the allegations in Paragraph 42 of the First
                                                                                          11   Amended Complaint.
T ROUTMAN S ANDERS LLP




                                                                                          12         43.    Speedy Cash denies the allegations in Paragraph 43 of the First
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13   Amended Complaint.
                                                                                          14         44.    Speedy Cash denies the allegations in Paragraph 44 of the First
                                                                                          15   Amended Complaint.
                                                                                          16         45.    Speedy Cash denies the allegations in Paragraph 45 of the First
                                                                                          17   Amended Complaint.
                                                                                          18         46.    Speedy Cash denies the allegations in Paragraph 46 of the First
                                                                                          19   Amended Complaint.
                                                                                          20         47.    Paragraph 47 of the First Amended Complaint contains no factual
                                                                                          21   allegations and states legal conclusions to which no response is required. To the
                                                                                          22   extent that a response is required, Speedy Cash denies that it has committed unfair
                                                                                          23   business acts or practices, and Speedy Cash further denies the allegations in
                                                                                          24   Paragraph 47 of the First Amended Complaint to the extent that they are
                                                                                          25   inconsistent with governing law.
                                                                                          26         48.    In response to the allegations in Paragraph 48 of the First Amended
                                                                                          27   Complaint, Speedy Cash admits only that Plaintiffs purport to request the relief set
                                                                                          28
                                                                                                                                             -8-
                                                                                                DEFENDANT’S ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT          3:18-CV-02042-GPC-RBB
                                                                                           1   forth in Paragraph 48. Speedy Cash denies that Plaintiffs and members of the
                                                                                           2   putative class seek public injunctive relief or that they are entitled to any relief.
                                                                                           3          49.    Speedy Cash denies the allegations in Paragraph 49 of the First
                                                                                           4   Amended Complaint.
                                                                                           5          50.    Speedy Cash denies the allegations in Paragraph 50 of the First
                                                                                           6   Amended Complaint.
                                                                                           7          51.    Speedy Cash denies the allegations in Paragraph 51 of the First
                                                                                           8   Amended Complaint.
                                                                                           9          52.    Speedy Cash denies the allegations in Paragraph 52 of the First
                                                                                          10   Amended Complaint.
                                                                                          11          53.    In response to the allegations in Paragraph 53 of the First Amended
T ROUTMAN S ANDERS LLP




                                                                                          12   Complaint, Speedy Cash admits only that it has represented on its website that it
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13   complies with all federal, state, and municipal laws and regulations. Except as set
                                                                                          14   forth herein, Speedy Cash denies the remaining allegations in Paragraph 53 of the
                                                                                          15   First Amended Complaint.
                                                                                          16          54.    Speedy Cash denies the allegations in Paragraph 54 of the First
                                                                                          17   Amended Complaint.
                                                                                          18          55.    Speedy Cash denies the allegations in Paragraph 55 of the First
                                                                                          19   Amended Complaint.
                                                                                          20          56.    Speedy Cash denies the allegations in Paragraph 56 of the First
                                                                                          21   Amended Complaint.
                                                                                          22          57.    Paragraph 57 of the First Amended Complaint contains no factual
                                                                                          23   allegations and states legal conclusions to which no response is required. To the
                                                                                          24   extent that a response is required, Speedy Cash denies that it has committed unfair
                                                                                          25   business acts or practices, and Speedy Cash further denies the allegations in
                                                                                          26   Paragraph 57 of the First Amended Complaint to the extent that they are
                                                                                          27   inconsistent with governing law.
                                                                                          28
                                                                                                                                              -9-
                                                                                                 DEFENDANT’S ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT             3:18-CV-02042-GPC-RBB
                                                                                           1          58.    In response to the allegations in Paragraph 58 of the First Amended
                                                                                           2   Complaint, Speedy Cash admits only that Plaintiffs purport to request the relief set
                                                                                           3   forth in Paragraph 58. Speedy Cash denies that Plaintiffs and members of the
                                                                                           4   putative class seek public injunctive relief or that they are entitled to any relief.
                                                                                           5          59.    In response to the allegations in Paragraph 59 of the First Amended
                                                                                           6   Complaint, Speedy Cash incorporates its responses to Paragraphs 1 through 58 of
                                                                                           7   the First Amended Complaint as if fully set forth herein.
                                                                                           8          60.    Speedy Cash admits that its registered agent received a letter on
                                                                                           9   September 4, 2018 from counsel for Ms. Delisle dated August 31, 2018. The
                                                                                          10   remaining allegations in Paragraph 60 of the First Amended Complaint state legal
                                                                                          11   conclusions to which no response is required. To the extent a response is required,
T ROUTMAN S ANDERS LLP




                                                                                          12   Speedy Cash denies the allegations in Paragraph 60 of the First Amended
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13   Complaint.
                                                                                          14          61.    Paragraph 61 of the First Amended Complaint cites a California statute
                                                                                          15   that speaks for itself and states legal conclusions to which no response is required.
                                                                                          16   To the extent that a response is required, Speedy Cash denies the allegations in
                                                                                          17   Paragraph 61 of the First Amended Complaint to the extent that they are
                                                                                          18   inconsistent with governing law.
                                                                                          19          62.    Paragraph 62 of the First Amended Complaint cites a California statute
                                                                                          20   that speaks for itself and states legal conclusions to which no response is required.
                                                                                          21   To the extent that a response is required, Speedy Cash denies the allegations in
                                                                                          22   Paragraph 62 of the First Amended Complaint to the extent that they are
                                                                                          23   inconsistent with governing law.
                                                                                          24          63.    Paragraph 63 of the First Amended Complaint cites a California statute
                                                                                          25   that speaks for itself and states legal conclusions to which no response is required.
                                                                                          26   To the extent that a response is required, Speedy Cash denies the allegations in
                                                                                          27   Paragraph 63 of the First Amended Complaint to the extent that they are
                                                                                          28   inconsistent with governing law.
                                                                                                                                              - 10 -
                                                                                                 DEFENDANT’S ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT             3:18-CV-02042-GPC-RBB
                                                                                           1         64.    Paragraph 64 of the First Amended Complaint cites a California statute
                                                                                           2   that speaks for itself and states legal conclusions to which no response is required.
                                                                                           3   To the extent that a response is required, Speedy Cash denies the allegations in
                                                                                           4   Paragraph 64 of the First Amended Complaint to the extent that they are
                                                                                           5   inconsistent with governing law.
                                                                                           6         65.    Paragraph 65 of the First Amended Complaint cites a California statute
                                                                                           7   that speaks for itself and states legal conclusions to which no response is required.
                                                                                           8   To the extent that a response is required, Speedy Cash denies the allegations in
                                                                                           9   Paragraph 65 of the First Amended Complaint to the extent that they are
                                                                                          10   inconsistent with governing law.
                                                                                          11         66.    Speedy Cash denies the allegations in Paragraph 66 of the First
T ROUTMAN S ANDERS LLP




                                                                                          12   Amended Complaint.
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13         67.    Speedy Cash denies the allegations in Paragraph 67 of the First
                                                                                          14   Amended Complaint.
                                                                                          15         68.    Speedy Cash denies the allegations in Paragraph 68 of the First
                                                                                          16   Amended Complaint.
                                                                                          17         69.    Speedy Cash denies the allegations in Paragraph 69 of the First
                                                                                          18   Amended Complaint.
                                                                                          19         70.    Speedy Cash denies the allegations in Paragraph 70 of the First
                                                                                          20   Amended Complaint.
                                                                                          21         71.    In response to the allegations in Paragraph 71 of the First Amended
                                                                                          22   Complaint, Speedy Cash admits only that Plaintiffs have attached as Exhibit A to
                                                                                          23   the First Amended Complaint an affidavit that purports to have been signed by Ms.
                                                                                          24   Delisle.
                                                                                          25         72.    In response to the allegations in Paragraph 72 of the First Amended
                                                                                          26   Complaint, Speedy Cash admits only that Plaintiffs have attached as Exhibit B to
                                                                                          27   the First Amended Complaint an affidavit that purports to have been signed by Mr.
                                                                                          28   Dougherty.
                                                                                                                                             - 11 -
                                                                                                DEFENDANT’S ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT           3:18-CV-02042-GPC-RBB
                                                                                           1          73.    In response to the allegations in Paragraph 73 of the First Amended
                                                                                           2   Complaint, Speedy Cash admits only that Plaintiffs purport to request the relief set
                                                                                           3   forth in Paragraph 73. Speedy Cash denies that Plaintiffs and members of the
                                                                                           4   putative class are entitled to any relief.
                                                                                           5                                                *****
                                                                                           6          74.    Except as expressly set forth herein, Speedy Cash denies all allegations
                                                                                           7   in the First Amended Complaint, including allegations in any unnumbered
                                                                                           8   paragraphs or headings of the First Amended Complaint. Speedy Cash further
                                                                                           9   denies that Plaintiffs seek public injunctive relief or are entitled to any of the relief
                                                                                          10   prayed for in the First Amended Complaint, or to any other or further relief from
                                                                                          11   the Court.
T ROUTMAN S ANDERS LLP




                                                                                          12                                                *****
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13          75.    Speedy Cash admits Plaintiffs are entitled to demand a jury trial only
                                                                                          14   as to those claims for which a right to trial by jury is permitted by law.
                                                                                          15                                 AFFIRMATIVE DEFENSES
                                                                                          16                             FIRST AFFIRMATIVE DEFENSE
                                                                                          17          76.    Plaintiffs’ claims are subject to valid and enforceable arbitration
                                                                                          18   agreements, which are contained in the Delisle Agreement and the Dougherty
                                                                                          19   Agreement (together, the “Agreements”). Speedy Cash requests that Plaintiffs
                                                                                          20   immediately dismiss the First Amended Complaint and each file his or her claims
                                                                                          21   in arbitration on an individual basis, and, if Plaintiffs fail to do so, Speedy Cash
                                                                                          22   moves and requests this Court to enter an order compelling Plaintiffs to arbitrate the
                                                                                          23   claims.
                                                                                          24                           SECOND AFFIRMATIVE DEFENSE
                                                                                          25          77.    The First Amended Complaint fails to state a claim upon which relief
                                                                                          26   can be granted.
                                                                                          27
                                                                                          28
                                                                                                                                              - 12 -
                                                                                                 DEFENDANT’S ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT             3:18-CV-02042-GPC-RBB
                                                                                           1                             THIRD AFFIRMATIVE DEFENSE
                                                                                           2          78.    Plaintiffs have failed to comply with the Pre-Dispute Resolution
                                                                                           3   Procedure contained within the Agreements, which is a condition precedent to the
                                                                                           4   filing of a lawsuit asserting claims against Speedy Cash that arise from or relate in
                                                                                           5   any way to the Agreements. To the extent that any putative class member entered
                                                                                           6   into an agreement with Speedy Cash containing a provision that requires pre-
                                                                                           7   dispute notice, the claims of that putative class member are barred for failure to
                                                                                           8   comply with the pre-dispute notice.
                                                                                           9                           FOURTH AFFIRMATIVE DEFENSE
                                                                                          10          79.    Speedy Cash denies that Plaintiffs or any members of the putative
                                                                                          11   class sustained any damages.
T ROUTMAN S ANDERS LLP




                                                                                          12                             FIFTH AFFIRMATIVE DEFENSE
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13          80.    Speedy Cash has not caused Plaintiffs or any member of the putative
                                                                                          14   class any financial injury.
                                                                                          15                             SIXTH AFFIRMATIVE DEFENSE
                                                                                          16          81.    If Plaintiffs or any member of the punitive class sustained any
                                                                                          17   damages as alleged in Plaintiffs’ First Amended Complaint, which is specifically
                                                                                          18   denied by Speedy Cash, then those individuals have failed to mitigate those
                                                                                          19   damages.
                                                                                          20                           SEVENTH AFFIRMATIVE DEFENSE
                                                                                          21          82.    Some or all of the claims of Plaintiffs and of members of the putative
                                                                                          22   class are barred by the voluntary prior payment doctrine. Plaintiffs voluntarily paid
                                                                                          23   and failed to object to the payment of the interest rates at issue in the First
                                                                                          24   Amended Complaint and thereby consented to the interest rates through their
                                                                                          25   conduct. In addition to voluntarily paying the interest rates at issue in the First
                                                                                          26   Amended Complaint, Speedy Cash’s assessment of those interest rates was in
                                                                                          27   accordance with the Agreements, which governs Plaintiffs’ loans and to which
                                                                                          28   Plaintiffs agreed.
                                                                                                                                              - 13 -
                                                                                                 DEFENDANT’S ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT            3:18-CV-02042-GPC-RBB
                                                                                           1                            EIGHTH AFFIRMATIVE DEFENSE
                                                                                           2          83.    The First Amended Complaint fails to adequately define any class of
                                                                                           3   persons who could properly prosecute this action as a class action, fails to allege
                                                                                           4   any claim that can be prosecuted as a class action, and otherwise fails to satisfy the
                                                                                           5   requirements of class certification.
                                                                                           6                             NINTH AFFIRMATIVE DEFENSE
                                                                                           7          84.    Plaintiffs’ claims, including claims made on behalf of the putative
                                                                                           8   class, are barred or diminished by Speedy Cash’s right to setoff and/or recoupment.
                                                                                           9   Specifically, any monetary recovery or other relief awarded must be offset and
                                                                                          10   reduced by any amounts Plaintiffs or any member of the putative class owe to
                                                                                          11   Speedy Cash.
T ROUTMAN S ANDERS LLP




                                                                                          12                            TENTH AFFIRMATIVE DEFENSE
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13          85.    As discovery of the evidence may show, Plaintiffs’ claims, including
                                                                                          14   claims made on behalf of the putative class, are barred by the doctrines of estoppel,
                                                                                          15   laches, unclean hands, waiver and/or ratification. Through their conduct, Plaintiffs
                                                                                          16   and each member of the putative class consented to the interest rates at issue in the
                                                                                          17   First Amended Complaint. In addition, the Agreements signed by Plaintiffs and the
                                                                                          18   loan agreements signed by the members of the putative class informed Plaintiffs
                                                                                          19   and the members of the putative class of the interest rate to be charged on his or her
                                                                                          20   respective loan. Further, Plaintiffs and each member of the putative class waived
                                                                                          21   their right to a jury trial and to participate in a class action in court or in arbitration.
                                                                                          22                         ELEVENTH AFFIRMATIVE DEFENSE
                                                                                          23          86.    As discovery of the evidence may show, some or all of Plaintiffs’
                                                                                          24   claims, including claims made on behalf of the putative class, are barred by
                                                                                          25   executing a release. No member of the putative class who has executed a release
                                                                                          26   for the claims asserted in the First Amended Complaint may pursue claims alleged
                                                                                          27   by Plaintiffs in the First Amended Complaint.
                                                                                          28
                                                                                                                                              - 14 -
                                                                                                 DEFENDANT’S ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT               3:18-CV-02042-GPC-RBB
                                                                                           1                          TWELFTH AFFIRMATIVE DEFENSE
                                                                                           2          87.     As discovery of the evidence may show, some or all of Plaintiffs’
                                                                                           3   claims, including claims made on behalf of the putative classes, are barred because
                                                                                           4   Plaintiffs and/or members of the putative class lack standing under Article III of the
                                                                                           5   Constitution, any state constitution, and/or any statute, to bring some or all of the
                                                                                           6   purported claims raised in the First Amended Complaint. Plaintiffs and members
                                                                                           7   of the putative classes have not suffered legal injury, and any alleged injury is not
                                                                                           8   fairly traceable to the actions of Speedy Cash.
                                                                                           9                        THIRTEENTH AFFIRMATIVE DEFENSE
                                                                                          10          88.     As discovery of the evidence may show, some or all of Plaintiffs’
                                                                                          11   claims, including claims made on behalf of the putative class, may be the subject of
T ROUTMAN S ANDERS LLP




                                                                                          12   prior pending action(s).
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13                       FOURTEENTH AFFIRMATIVE DEFENSE
                                                                                          14          89.     At all times and under all circumstances relevant to the First Amended
                                                                                          15   Complaint, Speedy Cash acted in good faith and without malice.
                                                                                          16                         FIFTEENTH AFFIRMATIVE DEFENSE
                                                                                          17          90.     As discovery of the evidence may show, some of all of Plaintiffs’
                                                                                          18   claims, including claims made on behalf of the putative class, are barred by
                                                                                          19   principles of res judicata and/or collateral estoppel by virtue of the failure to
                                                                                          20   schedule such claims as assets in prior proceedings under Title 11 of the United
                                                                                          21   States Code.
                                                                                          22                         SIXTEENTH AFFIRMATIVE DEFENSE
                                                                                          23          91.     As discovery of the evidence may show, some or all of Plaintiffs’
                                                                                          24   claims, including claims made on behalf of the putative class, may be barred by
                                                                                          25   principles of res judicata and/or collateral estoppel by virtue of the failure to assert
                                                                                          26   such claims as compulsory counterclaims in prior litigation.
                                                                                          27
                                                                                          28
                                                                                                                                              - 15 -
                                                                                                 DEFENDANT’S ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT            3:18-CV-02042-GPC-RBB
                                                                                           1                       SEVENTEENTH AFFIRMATIVE DEFENSE
                                                                                           2          92.    Neither Plaintiffs nor any member of the putative class relied upon any
                                                                                           3   alleged misrepresentation or concealment by Speedy Cash to his or her detriment.
                                                                                           4                        EIGHTEENTH AFFIRMATIVE DEFENSE
                                                                                           5          93.    Some or all of Plaintiffs’ claims, including claims made on behalf of
                                                                                           6   the putative class, are barred by lack of consideration.
                                                                                           7                        NINETEENTH AFFIRMATIVE DEFENSE
                                                                                           8          94.    Some or all of Plaintiffs’ claims, including claims made on behalf of
                                                                                           9   the putative class, are barred because Plaintiffs and/or members of the putative class
                                                                                          10   could have reasonably avoided any harm purportedly caused by Speedy Cash’s
                                                                                          11   conduct.
T ROUTMAN S ANDERS LLP




                                                                                          12                        TWENTIETH AFFIRMATIVE DEFENSE
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13          95.    Speedy Cash reserves the right to assert any additional affirmative
                                                                                          14   defenses and matters in avoidance as may be disclosed during the course of
                                                                                          15   additional investigation and discovery. In particular, in the event a class is certified
                                                                                          16   in this action, Speedy Cash reserves the right to advance additional affirmative
                                                                                          17   defenses applicable to any individual class member.
                                                                                          18          WHEREFORE, having asserted the above defenses and having fully
                                                                                          19   responded to Plaintiffs’ First Amended Complaint, Defendant Speedy Cash
                                                                                          20   respectfully requests that the Court grant the following relief:
                                                                                          21          (1)    that the Court compel arbitration of this matter and stay the action
                                                                                          22   pending the completion of the arbitration;
                                                                                          23          (2)    that the Court enter judgment in favor of Speedy Cash and against
                                                                                          24   Plaintiffs, that Plaintiffs take nothing from Speedy Cash, and that Plaintiffs’ First
                                                                                          25   Amended Complaint be dismissed with prejudice;
                                                                                          26          (3)    that the Court award in favor of Speedy Cash and against Plaintiffs the
                                                                                          27   costs and expenses, including reasonable attorney’s fees, incurred by Speedy Cash
                                                                                          28   as a result of this action; and
                                                                                                                                              - 16 -
                                                                                                 DEFENDANT’S ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT           3:18-CV-02042-GPC-RBB
                                                                                           1         (4)    that the Court grant to Speedy Cash such other and further relief as it
                                                                                           2   deems just, equitable, and proper.
                                                                                           3   Dated: October 30, 2018                        Paul L. Gale
                                                                                                                                              James B. Manley, Jr.
                                                                                           4                                                  Lindsey B. Mann
                                                                                                                                              W. Alex Smith
                                                                                           5                                                  TROUTMAN SANDERS LLP
                                                                                           6
                                                                                           7                                                  By: /s/ Paul L. Gale
                                                                                                                                                Paul L. Gale
                                                                                           8
                                                                                                                                                  Attorneys for Defendant
                                                                                           9                                                      SPEEDY CASH
                                                                                          10
                                                                                          11
T ROUTMAN S ANDERS LLP




                                                                                          12
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13
                                                                                          14
                                                                                          15
                                                                                          16
                                                                                          17
                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28
                                                                                                                                             - 17 -
                                                                                                DEFENDANT’S ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT             3:18-CV-02042-GPC-RBB
                                                                                            1                                      PROOF OF SERVICE
                                                                                            2              I, Felisa H. Lybarger, declare:
                                                                                            3              I am a citizen of the United States and employed in Orange County, CA. I
                                                                                            4   am over the age of 18 and not a party to the within action; my business address is 5
                                                                                            5   Park Plaza, Suite 1400, Irvine, CA 92614-2545.
                                                                                            6              On October 30, 2018, I served the foregoing document through the CM/ECF
                                                                                            7   system on all participants in the case as follows:
                                                                                            8              Ahren A. Tiller
                                                                                                           BLC LAW CENTER, APC
                                                                                            9              1230 Columbia Street, Suite 1100
                                                                                                           San Diego, CA 92101
                                                                                           10              Email: ahren.tiller@blc-sd.com
                                                                                           11              Abbas Kazerounian
                                                                                                           Jason A. Ibey
T ROUTM AN S ANDERS LLP




                                                                                           12              Nicholas Ryan Barthel
                                                            I R V I N E , C A 92614-2545




                                                                                                           KAZEROUNIAN LAW GROUP, APC
                          5 PAR K PLA ZA
                                           S U I T E 1400




                                                                                           13              245 Fischer Avenue, Suite D1
                                                                                                           Costa Mesa, CA 92626
                                                                                           14              Email: ak@kazlg.com
                                                                                                           Email: jason@kazlg.com
                                                                                           15              Email: nicholas@kazlg.com
                                                                                           16              Joshua B. Swigart
                                                                                                           HYDE & SWIGART
                                                                                           17              2221 Camino Del Rio South
                                                                                                           Suite 101
                                                                                           18              San Diego, CA 92108
                                                                                                           Email: josh@westcoastlitigation.com
                                                                                           19
                                                                                                           I declare that I am employed in the office of a member of the bar of this court
                                                                                           20
                                                                                                at whose direction the service was made. Executed on October 30, 2018, at Irvine,
                                                                                           21
                                                                                                CA.
                                                                                           22
                                                                                           23
                                                                                                                                             Felisa H. Lybarger
                                                                                           24
                                                                                           25
                                                                                           26
                                                                                           27
                                                                                           28
                                                                                                36478959                                                                3:18-CV-02042-GPC-RBB
